                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                          Plaintiff,

                  v.

    JOHNNYLEE PRESTON BURK,                       Case No. 3:15-cr-00088-SLG-3

                          Defendant.



                   ORDER REGARDING MOTION FOR RECUSAL

         Before the Court at Docket 314 is pro se defendant Johnnylee Preston

Burk’s “Motion for § 455(b)(1) Recusal.” Mr. Burk seeks to have this Court recuse

itself from this matter pursuant to 28 U.S.C. § 455(b)(1).1 No response from the

government is necessary.

         The Court need not address the motion on its merits because the motion is

moot; there are no other pending motions or issues in this case that are before this

Court to decide. Moreover, this Court does not have jurisdiction to hear a motion

related to Mr. Burk’s 18 U.S.C. § 2255 case because (1) the § 2255 motion was

denied in 2018,2 Mr. Burk’s second/subsequent § 2255 motion was recently




1
 Docket 314 at 1. 28 U.S.C. § 455(b)(1) states that a judge shall disqualify himself “[w]here he
has a personal bias or prejudice concerning a party, or personal knowledge of disputed
evidentiary facts concerning the proceeding.”
2
    Docket 241.




          Case 3:15-cr-00088-SLG Document 315 Filed 12/02/20 Page 1 of 2
dismissed for lack of jurisdiction,3 and Mr. Burk has filed a notice of appeal in the

Ninth Circuit related to the § 2255 action.4 Mr. Burk must seek any relief related

to the § 2255 action from the Ninth Circuit, not from this Court.

         In light of the foregoing, IT IS ORDERED that the motion at Docket 314 is

DENIED AS MOOT and otherwise DISMISSED for lack of jurisdiction.

         DATED this 2nd day of December, 2020, at Anchorage, Alaska.

                                                     /s/ Sharon L. Gleason
                                                     UNITED STATES DISTRICT JUDGE




3
    Docket 298
4
  United States v. Sadler, 480 F.3d 932, 941 (9th Cir. 2007) (“Once a notice of appeal is filed, the
district court loses jurisdiction over a case.”); Griggs v. Provident Consumer Discount Co., 459
U.S. 56, 58 (1982) (per curiam) (“The filing of a notice of appeal is an event of jurisdictional
significance—it confers jurisdiction on the court of appeals and divests the district court of its
control over those aspects of the case involved in the appeal.”).

Case No. 3:15-cr-00088-SLG, United States v. Burk
Order Re Motion for Recusal
Page 2 of 2
          Case 3:15-cr-00088-SLG Document 315 Filed 12/02/20 Page 2 of 2
